      Case 1:16-cv-00005-CW-DBP Document 172 Filed 04/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

                                                   ORDER CONTINUING HEARING AND
 ALLEN ANDERSEN, et al.,                            GRANTING EXTENSION OF TIME
                                                     TO RESPOND TO DEFENDANTS’
               Plaintiffs,                               MOTIONS TO DISMISS
         vs.

 STATE OF UTAH, et al.,                                         Case No. 1:16-cv-5

               Defendants.                                   Judge Clark Waddoups


       Before the court is the Motion for Continuance of 4/4/2019 Hearing and Rule 6(b)

Request for Extension of Time to File Opposition to Motions to Dismiss (ECF No. 170) filed by

Plaintiffs. After reviewing the representations presented in that motion and the affidavit of

Plaintiff Allen Andersen filed therewith and evaluating all facts and factors offered by the State

Defendants in their response to that motion (ECF No. 171), the court determines that good cause

exists to grant the requested extension and that Plaintiffs failed to timely respond to Defendants’

motions to dismiss because of excusable neglect. The court hereby GRANTS Plaintiffs’ motion.

       The hearing scheduled in this matter for 3:00 p.m. on April 4, 2019 is hereby

CONTINUED to 3:00 p.m. on April 30, 2019.

       It is further ORDERED, pursuant to Rule 6(b), that Plaintiffs’ counsel Mark L. Shurtleff

shall have until April 22, 2019 to respond to Defendants’ motions to dismiss (ECF Nos. 149,

150, 151, 153, 154, 155, 157). Defendants will thereafter have until April 29, 2019, to file

memorandum in support of their motions to dismiss.
      Case 1:16-cv-00005-CW-DBP Document 172 Filed 04/03/19 Page 2 of 2



       Mr. Shurtleff shall also have until April 22, 2019, to file a memorandum in support of

Plaintiffs’ motion for leave to file a [fourth] amended complaint (ECF No. 156), if he deems that

such a filing is appropriate.



       DATED this 3rd day April, 2019.



                                             BY THE COURT:


                                             ___________________________________
                                             Clark Waddoups
                                             United States District Judge




                                                2
